DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the current state of claim 1, the restriction requirement has been withdrawn.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract is over the 150-word limit, utilizes the legal phraseology “comprising” and “comprises” on multiple occasions, and is a run-on sentence in the form of a claim.

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:
On line 5 of claim 8 and line 2 of claim 10, a respective reference label is used.  Either all limitations have their labels in the claims or these two labels be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 line 2, the phrase “optionally a first handle” is unclear.  It is unclear if the first handle is claimed or not.  The word “optionally” needs to be deleted.
With regards to claim 1 lines 19 and 24-25, the respective phrases “the second handle is connected to the second blade” and “the first pin is arranged to penetrate the second handle through a through hole arranged in the second handle” are unclear.  Earlier on lines 4-5, the second handle is disclosed as being connected to the second blade and the line 19 and lines 24-25 limitations do not further limit the lines 4-5 limitation.  Therefore, there are three connections between the second handle and the second blade which is not supported.  It is recommended that the phrase on lines 4-5 “second handle connected to the second blade” be replaced with “second handle engaged with the second blade”.  The term “engaged” means there is no connection but there is a structural relationship.
Claim 1 recites the limitations "the diameter" in the beginning of line 26 and “the diameter” towards the end of line 26.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation "the end" on line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the direction" on line 30.  There is insufficient antecedent basis for this limitation in the claim.
A broad range together with a narrow range that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claims 2, 3, 7, and 9 all recite a broad range, and the claims also recite at least one more range which is a narrower range.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regards to claims 2, 3, 7, and 9, use of the term “preferably” makes the claims indefinite in that it is unclear if the preferred limitation is claimed or not.
With regards to claim 3, it is clear the angled sidewalls of 32 and 221 represents one boundary of the angle but it is unclear what structure defines the other boundary of the angle.  The angle between the sidewalls of 32 and 221 can have one angle range defined with a horizonal line structure and another range defined with vertical line structure.
Claim 4 recites the limitation "the head" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 4, the head has not been previously disclosed and cannot be integral with its own shape.  The head has this shape.  The body of the claim should be replaced with “wherein the first pivot comprises a head and the head defines the first pivot frusto-conical shape.”.
With regards to claim 5, the body of the claim should be replaced with “wherein the first pivot comprises a frusto-conical washer and the washer defines the first pivot frusto-conical shape.”.
Claim 6 is confusing in that claim 1 line 29-30 already discloses the through hole of the second handle has a frusto-conical shape.  There does not appear to be support for an embodiment with a through hole in the second handle with two different frusto-conical shapes.  Then on lines 3-4, it is unclear if one of the frusto-conical shapes or both of the frusto-conical shapes define the protrusion.  It is believed that a top portion of the claim 1 frusto-conical shape defines a protrusion. 
Claims 6 and 8 recite the limitation "the opposite side" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 6 line 3, it is unclear what structure defines the opposite side of the second handle.  In order for there to be an opposite side, a first side must be disclosed in order for there to be an opposite.  Claim 8 has the same issue.
Claim 7 recites the limitations “the angle” and "the ridge" on line 2.  There is insufficient antecedent basis for these limitations in the claim.
With regards to claim 7, it is unclear what structure defines the ridge of the protrusion.       
 With regards to claim 7, it is unclear which structure represent the second boundary of the angle.  What is the ridge angled in relation to?
Claim 9 recites the limitations “the angle” and “the side walls” on lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.  The phrases should be replaced with “an angle between second handle side walls defining the annular groove of the second handle” and “an angle between first pivot side walls defining the annular groove of the first pivot”.
Claim 10 recites the limitation "the head" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 10, the head has not been previously disclosed.  The body of the claim should be replaced with “wherein the first pivot comprises a head and the head defines the first pivot annular groove.”.
With regards to claim 11, the body of the claim should be replaced with “wherein the first pivot comprises a washer arranged coaxially with the first pin and the washer defines the first pivot annular groove.”.
With regards to claim 13, claim 1 requires a second pivot that interacts with the second blade and the second handle.  This second pivot is item 4 which can only be a separate structure from both the second blade and the second handle thereby having 3 structures.  Claim 13 is represented by Figure 7 which does not have a 3rd structure that represents the second pivot in relation to the second blade and the second handle.  Claim 13 and Figure 7 only incorporates two engaging structures (second blade and second handle) and does not have the second pivot limitation that engages with both the second blade and the second handle.  In the case of Figure 7, the second handle directly engages the second blade and these two define the pivot.  Claim 1 is not generic to the structure of claim 13.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims
It is to be noted that claim 13 has not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
25 October 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724